[a151012211922019sarformo001.jpg]
Exhibit 10.3 MATERION CORPORATION Appreciation Rights Agreement WHEREAS,
__________ (the “Grantee”) is an employee of Materion Corporation (the
“Corporation”) or a Subsidiary. WHEREAS, the execution of an agreement in the
form hereof (this “Agreement”) has been authorized by a resolution of the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Corporation that was duly adopted on _______ __, 2020. NOW, THEREFORE,
the Corporation hereby confirms to the Grantee the grant, effective __________,
20__ (the “Date of Grant”), pursuant to the Materion Corporation 2006 Stock
Incentive Plan (As Amended and Restated as of May 3, 2017) (the “Plan”), of
__________ Free- standing Appreciation Rights (“SARs”), subject to the terms and
conditions of the Plan and the terms and conditions described below. 1.
Definitions As used in this Agreement: (A) “Base Price” means $_______ which was
the Market Value per Share on the Date of Grant. (B) “Detrimental Activity”
shall have the meaning set forth in Section 7 of this Agreement. (C) “Spread”
means the excess of the Market Value per Share on the date when a SAR is
exercised over the Base Price. (D) Capitalized terms without definition shall
have the meanings assigned to them in the Plan. 2. Grant of SARs. The
Corporation hereby grants to the Grantee the number of SARs set forth above. The
SARs are a right to receive Common Shares in an amount equal in value (as
described herein) to 100% of the Spread at the time of exercise. 3. Vesting of
SARs. (A) The SARs granted hereby shall become exercisable in three
substantially equal installments on each of the first three anniversaries of the
Date of Grant, provided, except as otherwise provided in this Section 3, that
the Grantee shall have remained in the continuous employ of the Corporation or
any Subsidiary through each such date. (B) Notwithstanding Section 3(A) above,
the SARs granted hereby shall (to the extent not already forfeited or
exercisable) become immediately exercisable in full if (i)



--------------------------------------------------------------------------------



 
[a151012211922019sarformo002.jpg]
the Grantee should die while in the employ of the Corporation or any Subsidiary,
or (ii) the Grantee should become permanently disabled (as hereinafter defined)
while in the employ of the Corporation or any Subsidiary. The Grantee shall be
considered to have become permanently disabled if the Grantee has suffered a
permanent disability within the meaning of the long-term disability plan of the
Corporation in effect for, or applicable to, the Grantee and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code. (C) (i) Notwithstanding
Section 3(A) above, the SARs granted hereby shall (to the extent not already
forfeited or exercisable) become immediately exercisable in full if at any time
during the employment of the Grantee and prior to the termination of the SARs:
(a) a Change in Control shall occur after the Date of Grant; and (b) within two
years following the Change in Control, the Grantee’s employment with the
Corporation or a Subsidiary is terminated by the Grantee as a Termination for
Good Cause (as defined in Section 3(E) below) or the Grantee is terminated by
the Corporation other than as a Termination for Cause (as defined in Section
3(D) below). (ii) Notwithstanding anything in this Section 3(C) to the contrary,
in connection with a Business Combination, the result of which is that the
Outstanding Company Voting Securities are exchanged for or become exchangeable
for securities of another entity, cash or a combination thereof, if the entity
resulting from such Business Combination does not assume the SARs evidenced
hereby and the Corporation’s obligations hereunder, or replace the SARs
evidenced hereby with a substantially equivalent security of the entity
resulting from such Business Combination, then the SARs evidenced hereby shall
(to the extent not already forfeited or exercisable) become immediately
exercisable in full as of immediately prior to such Business Combination. (D)
“Termination for Cause” means a termination of Grantee’s employment by the
Corporation for “Cause” (as defined in Section 7(F) of this Agreement). (E)
“Termination for Good Cause” shall mean the Grantee’s termination of the
Grantee’s employment with the Corporation or a Subsidiary as a result of the
occurrence of any of the following: (i) a change in the Grantee’s principal
location of employment that is greater than 50 miles from its location as of the
date hereof without the Grantee’s consent; provided, however, that the Grantee
hereby acknowledges that the Grantee may be required to engage in travel in
connection with the performance of the Grantee’s duties hereunder and that such
travel shall not constitute a change in the Grantee’s principal location of
employment for purposes hereof; (ii) a material diminution in the Grantee’s base
compensation; (iii) a change in the Grantee’s position with the Corporation
without the Grantee’s consent such that there is a material diminution in the
Grantee’s authority, duties or responsibilities; or 2



--------------------------------------------------------------------------------



 
[a151012211922019sarformo003.jpg]
(iv) any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Grantee provides services.
Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Corporation as a result of the occurrence of any of the
foregoing shall not constitute a “Termination for Good Cause” unless (a) the
Grantee gives the Corporation written notice of such occurrence within 90 days
of such occurrence and such occurrence is not cured by the Corporation within 30
days of the date on which such written notice is received by the Corporation and
(b) the Grantee actually terminates his or her employment with the Corporation
prior to the 365th day following such occurrence. 4. Exercise of SARs. (A) To
the extent exercisable as provided in Section 3 of this Agreement, SARs may be
exercised in whole or in part by giving notice to the Corporation specifying the
number of SARs to be exercised. (B) The Corporation will issue to the Grantee
the number of Common Shares that equals the Market Value per Share divided into
the aggregate Spread of the SARs exercised on the date of exercise rounded down
to the nearest whole Common Share. 5. Termination of SARs. The SARs granted
hereby shall terminate upon the earliest to occur of the following: (A) 190 days
after the Grantee ceases to be an employee of the Corporation or a Subsidiary,
unless he ceases to be such employee by reason of death or in a manner described
in clause (B), (C) or (F) below; (B) One year after the Grantee ceases to be an
employee of the Corporation or a Subsidiary if at the time of termination of
employment the Grantee is disabled (as defined above); (C) Seven years from the
Date of Grant if the Committee, at its discretion, allows continued vesting of
unvested SARs following termination of employment due to retirement when the
Grantee is (i) at least age 65 or (ii) at least age 55 and has completed at
least 10 years of continuous employment with the Corporation or a Subsidiary;
(D) One year after the death of the Grantee, if the Grantee dies while an
employee of the Corporation or a subsidiary or within the period specified in
(A) or (B) above which is applicable to the Grantee; (E) Seven years from the
Date of Grant; and (F) Immediately if the Grantee engages in any Detrimental
Activity (as hereinafter defined). 3



--------------------------------------------------------------------------------



 
[a151012211922019sarformo004.jpg]
6. Effect of Detrimental Activity. If the Grantee, either during employment by
the Corporation or a Subsidiary or within one year after termination of such
employment, shall engage in any Detrimental Activity, and the Board shall so
find: (A) All SARs held by the Grantee, whether or not exercisable, shall be
forfeited to the Corporation; (B) The Grantee shall return to the Corporation
all Common Shares that the Grantee has not disposed of that were acquired
pursuant to this Agreement; and (C) With respect to any Common Shares that the
Grantee received upon exercise of the SARs that have been disposed of, pay to
the Corporation in cash the amount equal to the Spread applicable to such Common
Shares on the date of exercise of such SARs. To the extent that such amounts are
not paid to the Corporation, the Corporation may, to the extent permitted by
law, set off the amounts so payable to it against any amounts that may be owing
from time to time by the Corporation or a Subsidiary to the Grantee, whether as
wages, deferred compensation or vacation pay or in the form of any other benefit
or for any other reason, except that no set-off shall be permitted against any
amount that constitutes “deferred compensation” within the meaning of Section
409A of the Code. 7. Definition of Detrimental Activity. For purposes of this
Agreement, the term “Detrimental Activity” shall include: (A) (i) Engaging in
any activity in violation of the Section entitled “Competitive Activity;
Confidentiality; Nonsolicitation” in the Severance Agreement between the
Corporation and the Grantee, if such agreement is in effect on the date hereof,
or in violation of any corresponding provision in any other agreement between
the Corporation and the Grantee in effect on the date hereof providing for the
payment of severance compensation; or (ii) If no such severance agreement is in
effect or if a severance agreement does not contain a section corresponding to
“Competitive Activity; Confidentiality; Nonsolicitation” as of the date hereof:
(a) Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Grantee’s employment,
including, without limitation: (1) entering into or engaging in any business
which competes with the business of the Corporation; (2) soliciting customers,
business, patronage or orders for, or selling, any products or services in
competition with, or for any business that competes with, the business of the
Corporation; 4



--------------------------------------------------------------------------------



 
[a151012211922019sarformo005.jpg]
(3) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or (4) promoting
or assisting, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of the Corporation. (b) Following Termination. For a period of
one year following the Grantee’s termination date: (1) entering into or engaging
in any business which competes with the Corporation’s business within the
Restricted Territory (as hereinafter defined); (2) soliciting customers,
business, patronage or orders for, or selling, any products or services in
competition with, or for any business, wherever located, that competes with, the
Corporation’s business within the Restricted Territory; (3) diverting, enticing
or otherwise taking away any customers, business, patronage or orders of the
Corporation within the Restricted Territory, or attempting to do so; or (4)
promoting or assisting, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Corporation’s business within the Restricted Territory. For the
purposes of Sections 7(A)(ii)(a) and (b) above, inclusive, but without
limitation thereof, the Grantee will be in violation thereof if the Grantee
engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock. (c) “The Corporation.” For
the purposes of this Section 7(A)(ii), the “Corporation” shall include any and
all direct and indirect subsidiaries, parents, and affiliated, or related
companies of the Corporation for which the Grantee worked or had responsibility
at the time of termination of the Grantee’s employment and at any time during
the two-year period prior to such termination. 5



--------------------------------------------------------------------------------



 
[a151012211922019sarformo006.jpg]
(d) “The Corporation’s business.” For the purposes of this Section 7 inclusive,
the Corporation’s business is defined to be the integrated production of high
performance advanced engineered materials used in a variety of electrical,
electronic, thermal and structural applications serving the consumer
electronics, industrial components and commercial aerospace, defense and
science, medical, energy, automotive electronics, telecommunications
infrastructure and appliance markets, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Corporation as
the same may be altered, amended, supplemented or otherwise changed from time to
time, or of any other products or services substantially similar to or readily
substitutable for any such described products and services. (e) “Restricted
Territory.” For the purposes of Section 7(A)(ii)(b), the Restricted Territory
shall be defined as and limited to: (1) the geographic area(s) within a one
hundred mile radius of any and all Corporation location(s) in, to, or for which
the Grantee worked, to which the Grantee was assigned or had any responsibility
(either direct or supervisory) at the time of termination of the Grantee’s
employment and at any time during the two-year period prior to such termination;
and (2) all of the specific customer accounts, whether within or outside of the
geographic area described in (1) above, with which the Grantee had any contact
or for which the Grantee had any responsibility (either direct or supervisory)
at the time of termination of the Grantee’s employment and at any time during
the two-year period prior to such termination. (f) Extension. If it shall be
judicially determined that the Grantee has violated any of the Grantee’s
obligations under Section 7(A)(ii)(b), then the period applicable to each
obligation that the Grantee shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred. (B) Non-Solicitation. Except as
otherwise provided in Section 7(A)(i), Detrimental Activity shall also include
directly or indirectly at any time soliciting or inducing or attempting to
solicit or induce any employee(s), sales representative(s), agent(s) or
consultant(s) of the Corporation and/or of its parents, or its other
subsidiaries or affiliated or related companies to terminate their employment,
representation or other association with the Corporation and/or its parent or
its other subsidiary or affiliated or related companies. (C) Further Covenants.
Except as otherwise provided in Section 7(A)(i), Detrimental Activity shall also
include: (i) directly or indirectly, at any time during or after the Grantee’s
employment with the Corporation, disclosing, furnishing, disseminating, making 6



--------------------------------------------------------------------------------



 
[a151012211922019sarformo007.jpg]
available or, except in the course of performing the Grantee’s duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Grantee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. The Grantee
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the Grantee’s mind or memory and whether compiled by the Corporation, and/or the
Grantee, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Corporation to
maintain the secrecy of such information, that such information is the sole
property of the Corporation and that any retention and use of such information
by the Grantee during the Grantee’s employment with the Corporation (except in
the course of performing the Grantee’s duties and obligations to the
Corporation) or after the termination of the Grantee’s employment shall
constitute a misappropriation of the Corporation’s trade secrets. (ii) Upon
termination of the Grantee’s employment with the Corporation, for any reason,
the Grantee’s failure to return to the Corporation, in good condition, all
property of the Corporation, including without limitation, the originals and all
copies of any materials which contain, reflect, summarize, describe, analyze or
refer or relate to any items of information listed in Section 7(C)(i) of this
Agreement. (D) Discoveries and Inventions. Except as otherwise provided in
Section 7(A)(i), Detrimental Activity shall also include the failure or refusal
of the Grantee to assign to the Corporation, its successors, assigns or
nominees, all of the Grantee’s rights to any discoveries, inventions and
improvements, whether patentable or not, made, conceived or suggested, either
solely or jointly with others, by the Grantee while in the Corporation’s employ,
whether in the course of the Grantee’s employment with the use of the
Corporation’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Corporation’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Corporation was concerned during the Grantee’s employment and made,
conceived or suggested by the Grantee, either solely or jointly with others,
within one year following termination of the Grantee’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Grantee will execute and deliver to the Corporation, at any time during or
after the Grantee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, 7



--------------------------------------------------------------------------------



 
[a151012211922019sarformo008.jpg]
when so requested, at the expense of the Corporation, but without further or
additional consideration. (E) Work Made For Hire. Except as otherwise provided
in Section 7(A)(i), Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefor, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee’s employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) [Corporation Name], All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world. (F) Termination for Cause. Except as otherwise provided in Section
7(A)(i), Detrimental Activity shall also include activity that results in
termination for Cause. For the purposes of this Section, “Cause” shall mean
that, the Grantee shall have: (i) been convicted of a criminal violation
involving fraud, embezzlement, theft or violation of federal antitrust statutes
or federal securities laws in connection with his duties or in the course of his
employment with the Corporation or any affiliate of the Corporation; (ii)
committed intentional wrongful damage to property of the Corporation or any
affiliate of the Corporation; or (iii) committed intentional wrongful disclosure
of secret processes or confidential information of the Corporation or any
affiliate of the Corporation; and any such act shall have been demonstrably and
materially harmful to the Corporation. (G) Other Injurious Conduct. Detrimental
Activity shall also include any action contributing to a restatement of the
Corporation’s financials if this award of SARs to the Grantee is favorably
affected by such restatement as provided under Section 10D of the Exchange Act
and any applicable rules or regulations as may be promulgated from time to time
by the Securities and Exchange Commission or any national securities exchange or
national securities association on which the Common Shares may be traded, and
any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Corporation or any Subsidiary unless the
Grantee acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Corporation. (H) Reasonableness.
The Grantee acknowledges that the Grantee’s obligations under this Section 7 are
reasonable in the context of the nature of the Corporation’s business and the
competitive injuries likely to be sustained by the Corporation if the Grantee
were to violate such obligations. The Grantee further acknowledges that this
Agreement is made 8



--------------------------------------------------------------------------------



 
[a151012211922019sarformo009.jpg]
in consideration of, and is adequately supported by the agreement of the
Corporation to perform its obligations under this Agreement and by other
consideration, which the Grantee acknowledges constitutes good, valuable and
sufficient consideration. (I) Acknowledgement. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement prevents the Grantee from
providing, without prior notice to the Corporation, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations, and for purpose of clarity the Grantee is
not prohibited from providing information voluntarily to the Securities and
Exchange Commission pursuant to Section 21F of the Exchange Act. 8.
Transferability. No SAR granted hereunder may be transferred by the Grantee
other than by will or the laws of descent and distribution and may be exercised
during a Grantee’s lifetime only by the Grantee or, in the event of the Grantee
legal incapacity, by the Grantee’s guardian or legal representative acting in a
fiduciary capacity on behalf of the Grantee under state law and court
supervision. 9. Compliance with Law. The SARs granted hereby shall not be
exercisable if such exercise would involve a violation of any applicable federal
or state securities law, and the Corporation hereby agrees to make reasonable
efforts to comply with any applicable state securities law. If the Ohio
Securities Act shall be applicable to the SARs, they shall not be exercisable
unless under said Act at the time of exercise the shares of Common Stock or
other securities purchasable hereunder are exempt, are the subject matter of an
exempt transaction, are registered by description or by qualification, or at
such time are the subject matter of a transaction which has been registered by
description. 10. Adjustments. The SARs and the terms and conditions of the grant
evidenced by this Agreement are subject to adjustment as provided in Section 11
of the Plan. 11. Withholding Taxes. To the extent that the Corporation is
required to withhold federal, state, local or foreign taxes or other amounts in
connection with the exercise of the SARs, and the amounts available to the
Corporation for such withholding are insufficient, it shall be a condition to
such exercise that the Grantee make arrangements satisfactory to the Corporation
for payment of the balance of such taxes or other amounts required to be
withheld. The Grantee shall satisfy such withholding requirement by retention by
the Corporation of a portion of the Common Shares to be delivered to the
Grantee. The shares so retained shall be credited against such withholding
requirement based on the fair market value per Common Share on the date of such
exercise. In no event will the fair market value of the Common Shares to be
withheld and delivered pursuant to this Section to satisfy applicable
withholding taxes exceed the minimum amount required to 9



--------------------------------------------------------------------------------



 
[a151012211922019sarformo010.jpg]
be withheld, unless (a) an additional amount can be withheld or delivered, and
not result in adverse accounting or other consequences as reasonably determined
by the Committee (it being understood that the failure of such reasonable
determination to be correct shall not constitute a violation of the terms of the
Plan), and (b) it is permitted by the Committee. 12. Continuous Employment. For
purposes of this Agreement, the continuous employment of the Grantee with the
Corporation or a Subsidiary shall not be deemed to have been interrupted, and
the Grantee shall not be deemed to have ceased to be an employee of the
Corporation or a Subsidiary, by reason of the transfer of his employment among
the Corporation and its Subsidiaries or a leave of absence approved by the
Board. 13. No Employment Contract; Right to Terminate Employment. The grant of
the SARs under this Agreement to the Grantee is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. The grant of the SARs and any payments made hereunder will
not be considered salary or other compensation for purposes of any severance pay
or similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Corporation or any Subsidiary, as the case may be, or interfere in any way with
the right of the Corporation or a Subsidiary to terminate the employment of the
Grantee at any time. 14. Relation to Other Benefits. Any economic or other
benefit to the Grantee under this Agreement or the Plan shall not be taken into
account in determining any benefits to which the Grantee may be entitled under
any profit-sharing, retirement or other benefit or compensation plan maintained
by the Corporation or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Corporation or a Subsidiary. 15. Information.
Information about the Grantee and the Grantee’s participation in the Plan may be
collected, recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this
information may need to be carried out by the Corporation and its Subsidiaries
and by third party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above. 16. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee with respect to the SARs without the 10



--------------------------------------------------------------------------------



 
[a151012211922019sarformo011.jpg]
Grantee’s consent. Notwithstanding the foregoing, the limitation requiring the
consent of a Grantee to certain amendments shall not apply to any amendment that
is deemed necessary by the Corporation to ensure compliance with Section 409A of
the Code or Section 10D of the Exchange Act. 17. Severability. In the event that
one or more of the provisions of this Agreement shall be invalidated for any
reason by a court of competent jurisdiction, any provision so invalidated shall
be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable. 18.
Governing Law. This Agreement is made under, and shall be construed in
accordance with the internal substantive laws of the State of Ohio. 19. Relation
to Severance Agreement. Section 3(C) hereof shall supersede the provisions of
any Severance Agreement between the Grantee and the Corporation, in effect at
the Date of Grant, providing for earlier vesting of the SARs granted hereby in
the event of a Change in Control. 20. Electronic Delivery. The Corporation may,
in its sole discretion, deliver any documents related to the SARs and the
Grantee’s participation in the Plan, or future awards that may be granted under
the Plan, by electronic means or request the Grantee’s consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation. 21.
Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions. 22.
Acknowledgement. Without limiting Section 8 hereof, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Corporation. 23. Counterparts. This Agreement may
be executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same agreement.
11



--------------------------------------------------------------------------------



 
[a151012211922019sarformo012.jpg]
The undersigned hereby acknowledges receipt of an executed original of this
Appreciation Rights Agreement and accepts the SARs granted thereunder on the
terms and conditions set forth herein and in the Plan. Date: GRANTEE Executed in
the name and on behalf of the Corporation at Mayfield Heights, Ohio as of the __
day of ___________, 20__. MATERION CORPORATION By: 12



--------------------------------------------------------------------------------



 